Citation Nr: 0216647	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  00-04 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of injury to 
the thoracic spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to April 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which denied the benefit sought on 
appeal.  


FINDING OF FACT

The veteran does not currently have any disability of 
thoracic spine, which is related to service, or any incident 
which occurred during active duty.


CONCLUSION OF LAW

Residuals of injury to the thoracic spine were not incurred 
in or aggravated by military service.  38 U.S.C.A. § 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

In this regard the veteran was notified of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In letters to the 
veteran in February 2001 and September 2002, the RO also 
notified the veteran of VCAA, and of VA's duty to assist the 
veteran by obtaining evidence from various sources and to 
obtain a medical opinion if an examination or opinion is 
necessary.  The RO also notified the veteran of his 
responsibility to help the RO obtain all evidence necessary 
to support the claim by informing the RO of relevant medical 
records not already obtained.  The record shows that all 
pertinent evidence has been obtained.  The Board finds that 
the VA has satisfied provisions of the VCAA.  Quartuccio v. 
Princippi, 16 Vet. App. 183 (2002).

The January 1999 rating decision which denied service 
connection for residuals of injury to the cervical spine also 
denied service connection for residuals of injury to the 
cervical spine, both of which were claimed as related to an 
inservice truck or tank accident.  Subsequently during the 
pendency of appeal, in a June 2002 rating decision, the RO 
granted service connection for residuals of neck injury with 
development of multi-level cervical disc disease and 
spondylosis with cervical radiculopathy, status post multi-
level anterior cervical diskectomy and fusion; and for 
brachial plexus injury, right upper extremity.  Pursuant to 
the June 2002 rating decision, service connection for 
residuals of injury to the thoracic spine remained denied.

Service medical records reflect that in October 1988, the 
veteran was riding in the back of a truck and thrown against 
the side.  He was seen then with complaints of left scapular 
area pain and left paraspinous cervical pain.  He had no loss 
of consciousness and no radicular symptoms.  He had no 
complaints referable to the thoracic spine.  Objective 
findings included mild left scapular tenderness.  The 
assessment was contusions of the neck and back.  X-ray 
examination of the cervical spine and scapula was negative.  
When seen two days later the assessment was cervical strain.  

The veteran was seen in late December 1988 for complaints of 
middle/lower back pain for the previous three days, which 
began while bowling.  At that time he stated that he had 
injured his back in October 1988.  X-ray examination of the 
lumbosacral spine was normal.  The assessment was acute low 
back strain.

The veteran was seen early in January 1989 with complaints of 
lumbar spine pain.  At that time he reported that he had been 
involved in a rollover 90 days before and had injured his 
back to the mid-thoracic spine, which had not improved.  The 
diagnosis was thoracic spine contusion (old).  

The veteran was seen in the latter half of January 1989 for 
complaints of middle and lower back pain for the previous 
four months.  He stated that he had hurt his back in an 
accident.  The assessment was deferred.  During subsequent 
hospitalization in the latter half of January 1989 for 
psychiatric complaints, examination of the back was 
remarkable for increased tenderness in the L-3/4 area in the 
left paraspinous muscle group.  The final diagnosis included 
status post tank accident, with low back pain.

Post-service medical records include a private chiropractor 
statement dated in August 1992.  That statement shows that 
during that month the veteran presented with complaints of an 
injury sustained when he slipped and landed on his sacrum.  
The statement noted that cervical X-ray films were taken 
because of neck pain since that accident.  No abnormality was 
noted regarding the thoracic spine.  Associated treatment 
records in August 1992 show that the veteran was seen for 
pain in the left hip and pain going down the left.  A medical 
history at that time shows that the veteran reported that he 
had had his complaints for three weeks, with no similar 
conditions in the past.   

VA treatment records show that the veteran fell from a branch 
and struck his head and shoulder in July 1995.  At that time 
he had complaints of shoulder blade pain on the right side 
and pointed to the C7 area.  When seen several days later in 
August 1995, he seemed to have some trouble in the upper 
thoracic area and was tender at the T4 level.  The diagnosis 
at that time was thoracic strain and neck strain with right 
arm radiculitis.  A CT scan of the thoracic spine was 
ordered.  

An August 1995 VA imaging report containing findings 
regarding the thoracic spine that in the thoracic spine 
minimal S-shaped scoliosis was present, and no compression 
fractures, disc space narrowing or bony erosive changes were 
seen.  The impression was very minimal S-shaped scoliosis in 
the thoracic spine.  That report also noted findings on CT 
examination that there was no evidence of disc herniation at 
any of the levels (T1 to T10) studied.  There was no evidence 
of spinal canal stenosis, fracture or bony destructive 
changes.  The impression was that there was no CT evidence of 
disc herniation or other significant abnormality in the 
thoracic spine.

When seen in September 1995, the veteran's reported thoracic 
spine problems had abated.  Private treatment records show 
that the veteran underwent cervical spine surgery in March 
1998. 

The report of a January 1999 VA examination shows that the 
veteran reported that he had originally injured his neck and 
upper back during service when a tank rolled over while he 
was in it.  He reported that he was off duty for about seven 
days and returned to light duty.  Afterwards he continued to 
have problems secondary to pain in the neck and upper back 
region.  He reported no complaints during the examination 
regarding the thoracic spine.  No abnormalities were noted on 
physical examination pertaining to the thoracic spine.  X-ray 
examination of the thoracic spine revealed a mild scoliosis 
of the thoracic spine present.  The examination report 
contains an impression of residuals of neck and upper back 
injury status post anterior cervical diskectomy and fusion; 
residual atrophy and weakness of the right upper extremity.  

During a June 2001 hearing before the undersigned member of 
the Board sitting at the RO, the veteran testified regarding 
his claimed residuals of injury to the thoracic spine.  The 
veteran testified that he sustained neck and back injuries 
when a tank he was in ran off a ravine and he struck his face 
and was struck in the back by two missiles.  He testified as 
to initial and later symptoms and treatment pertaining to the 
cervical and thoracic spine.  

During a November 2001 VA orthopedic examination, the veteran 
related the circumstances surrounding his inservice injury to 
his cervical and thoracic spine.  The examiner's review of 
the service medical records revealed that it was noted that 
the veteran continued to have complaints for a while after 
the injury.  The examiner noted that the veteran's condition 
seemed to worsen after a fall in July 1995.  
X-rays taken at the time of the fall revealed the presence of 
degenerative disc disease at C5-6.  The examiner noted that 
X-rays taken of the thoracic spine in August 1995 described a 
minimal S-shaped scoliosis.  A CT scan of the thoracic spine 
in August 1995 revealed no evidence of abnormalities.  

X-rays taken in November 2001 showed moderate degenerative 
disc changes C7-T1.  After an examination of the neck and 
back, the examiner stated that there was abnormality is noted 
regarding the thoracic spine.  Based on a review of X-ray 
examination showing only minimal S-shaped scoliosis and CT 
scan examination showing no evidence of abnormalities, the 
report also contains an opinion that the examiner did not 
think that the veteran had any residual disability of the 
thoracic spine related to any prior injury.

The report of a December 2001 VA neurological examination 
shows that after examination, the examiner opined that he did 
not see any evidence to suggest a thoracic spine impairment.

In a December 2001 VA examination addendum to the November 
2001 VA examination report, the examiner commented on X-ray 
examination of the cervical spine.

In a private chiropractor statement of February 2002, the 
chiropractor stated that the veteran had originally gone to 
that clinic in August 1992 as a result of a fall experience 
at a water park.  The chiropractor then stated that the 
veteran, however, had described at that time an incident in 
which his tank had turned over.  The chiropractor stated that 
this was some time before the slip and fall at the water park 
and may explain the condition of his neck.   


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Also, where a veteran served continuously 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).

The veteran is qualified to report his symptoms and injuries.  
He does not have the medical training or expertise necessary 
to render medical findings or opinions. Moray v. Brown, 5 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

In summary, the service medical records show that in October 
1988 the veteran was injured and complained of pain in his 
left scapular area and of left paraspinous cervical left 
pain, which at that time resulted in an assessment of 
contusions of the neck and back.  He continued to report back 
complaints and in January 1989a thoracic spine contusion 
(old) was diagnosed.  However, the first post service 
reference to thoracic symptoms was in July 1995, when the 
veteran was seen after falling from a branch and striking his 
head and shoulder.  This is more than six years following his 
release from active duty.  The January 1999 examination 
report contains an impression of residuals of neck and upper 
back injury.  However, at the time of the examination the 
veteran had no complaints concerning the thoracic spine.  
Additionally, a VA examiner in November 2002 opined that he 
did not think that the veteran had any residual disability of 
the thoracic spine related to any prior injury.  Furthermore, 
a VA neurologist in December 2001 found no evidence to 
suggest thoracic spine impairment.

Without current medical confirmation of any residual 
disability resulting from the inservice injury to the 
thoracic spine, it is the judgment of the Board that the 
preponderance of the evidence is against the appellant's 
claim.  Accordingly service connection for residuals of 
injury to the thoracic spine is not warranted.


ORDER

Entitlement to service connection for residuals of injury to 
the thoracic spine is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

